Citation Nr: 1737129	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  10-13 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a back disability, to include a conversion or somatic disorder manifested by back symptomatology.  

2.  Entitlement to service connection for peripheral neuropathies of the bilateral lower extremities.

3.  Entitlement to service connection for peripheral neuropathies of the bilateral upper extremities.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for a bilateral shoulder disorder.

6.  Entitlement to service connection for a bilateral hand disorder.


REPRESENTATION

Appellant represented by:	William C. Herren, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 through November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2015, the Board remanded the Veteran's claims for additional development.  As discussed below, the RO is not in substantial compliance with the Board's directives on remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2015, the claims enumerated on the title page were before the Board.  At that time, the Board concluded that new and material evidence was present for the Veteran's low back disorder claim; consequently, that claim was reopened.  The Board remanded all seven of the claims found on the title page for additional development in March 2015.

The Veteran's appeal was returned to the Board in June 2017 without the AOJ addressing any of the directives found in the March 2015 remand.  

A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall, 11 Vet. App. at 270-71.  The Board is obligated by law to ensure that the RO complies with its directives.  Id. at 271.  AOJ compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Id.  Thus, in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding her claims for service connection for a low back disorder, peripheral neuropathies of the upper and lower extremities, neck disorder, bilateral shoulder disorder, and bilateral hand disorder.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate her claims, and it also must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is arranging for her to undergo a new VA examination of her low back and claimed peripheral neuropathies of the lower extremities, as well as VA examinations of her claimed conversion or somatic disorder, neck disorder and associated neuropathies of the upper extremities, shoulder, and hands.  The Veteran should be advised that it remains her responsibility to report for any scheduled VA examinations and to cooperate with the development of her claims.  The Veteran should be advised that failure to report without good cause may result in denial of her claims.

The Veteran should also be provided a VA 21-4142 release form, requesting that she supply the name(s) and address(es) for any private or VA medical providers who have provided treatment for her claimed disorders since October 2014.

2. Obtain the Veteran's social security records and the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3. After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination of her thoracolumbar spine, to be performed by an appropriate examiner, to determine the nature and etiology of any diagnosed spine conditions.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner will note that the Veteran was treated on an in-patient basis for a lumbosacral strain during active duty service in August 1979; she was given a Medical Evaluation Board diagnosis of a "psychophysiological musculo-skeletal disorder with moderate industrial impairment" prior to being separated from service.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide a diagnosis with respect to the claimed low back disorder, rendering an opinion as to the following medical questions:

	(a) is it at least as likely as not (i.e., at least a 50 	percent probability) that the diagnosed low back 	disorder was incurred during her active duty service?

	(b) is it at least as likely as not that the diagnosed low 	back disorder was caused by or resulted from injuries 	or illnesses sustained during her active duty service, to 	include her August 1979 lumbosacral strain?

	(c) do you concur with the Medical Evaluation Board 	that the Veteran's in-service back problems had a 	psychiatric component and warranted a diagnosis of 	"psychophysiological musculo-skeletal disorder with 	moderate industrial 	impairment"?

(d) is it at least as likely as not that the diagnosed low back disorder has a psychiatric component and/or is related in any way to "psychophysiological musculo-skeletal disorder with moderate industrial impairment"?

In rendering the requested diagnoses and opinions, the examiner should consider all other relevant evidence, to include the Veteran's lay assertions, service treatment records, post-service treatment records, hearing testimony, and previous VA examinations.  If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

4. The Veteran should be afforded a VA psychiatric examination to determine whether the Veteran has a current conversion or somatic disorder.  If so, the VA psychiatric provider should attempt to determine whether any diagnosed disorder is related to the Veteran's active duty service, to include her in-service back symptomatology.  The claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner will note that the Veteran was given a Medical Evaluation Board diagnosis of a "psychophysiological musculo-skeletal disorder with moderate industrial impairment" prior to being separated from service.

All tests and studies deemed necessary by the examiner must be performed.  The examiner should provide a multi-axis diagnosis, which includes an Axis I diagnosis (or diagnoses) of any acquired psychiatric disorders.  For each diagnosed disorder, the examiner should also comment upon whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disorder was sustained during the Veteran's active duty service or, alternatively, resulted from an injury or illness sustained by the Veteran during her active duty service.

Also, based on a review of the claims file, an interview of the Veteran, and the clinical findings from the examination, the VA examiner should comment upon the following questions: 

	(a) do you concur with the Medical Evaluation Board 	that the Veteran's in-service back problems had a 	psychiatric component and warranted a diagnosis of 	"psychophysiological musculo-skeletal disorder with 	moderate industrial 	impairment"?

	(b) is it at least as likely as not that the Veteran's 	current low back disorder has a psychiatric component 	and/or is related in any way to her in-service 	"psychophysiological musculo-skeletal disorder with 	moderate industrial impairment"?

The examiner's opinions should be supported by fully explained rationale that takes into account and addresses the symptoms, findings, and diagnoses expressed in the available service treatment records, post-service treatment records, the Veteran's claims submissions, lay statements, hearing testimony, and other evidence in the claims file.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

5.  The Veteran should also be afforded a VA examination of her cervical spine and upper extremities, to be performed by an appropriate examiner, to determine the nature and etiology of any disorders diagnosed in relation to her claimed disorders of the neck, shoulders, hands, and peripheral neuropathies of the upper extremities.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed, including an interview of the Veteran to obtain the approximate date of onset of the symptoms associated with her claimed disorders.  The examiner should provide a diagnosis with respect to the claimed disorder, opining whether he or she believes that the diagnosed disorder was at least as likely as not (i.e., at least a 50 percent probability): 

	(a) incurred during her active duty service, and/or

 	(b) caused by or resulted from injuries or illnesses 	sustained during her active duty service, to include her 	in-service lumbosacral strain in August 1979.

In rendering the requested diagnoses and opinions, the examiner should consider all other relevant evidence, to include the Veteran's lay assertions, service treatment records, post-service treatment records, hearing testimony, and previous VA examinations.  If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

6.  If the Veteran fails to report to the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility. 

7.  After completion of the above development, the issues of the Veteran's entitlement to service connection for a low back disorder, back disability (to include conversion or somatic disorder manifested by back symptomatology), peripheral neuropathies of the upper and lower extremities, neck disorder, bilateral shoulder disorder, and bilateral hand disorder should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a supplemental statement of the case (SSOC) and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




